Exhibit 10.3

CHART INDUSTRIES, INC.

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

This Amendment No. 2 (the “Amendment”) to the Employment Agreement, dated
February 26, 2008 and subsequently amended effective January 1, 2009 (the
“Agreement”), by and between Chart Industries, Inc. (the “Company”) and Matthew
J. Klaben (“Executive”), is effective January 1, 2012.

WITNESSETH:

WHEREAS, the Company and the Executive desire to amend the Agreement; and

WHEREAS, the parties reserved the right to amend the Agreement pursuant to
Section 13.c thereof.

NOW, THEREFORE, pursuant to Section 13.c of the Agreement, and effective as of
January 1, 2012, the parties hereby amend the Agreement as follows:

1. In Section 3 of the Agreement, delete the dollar amount “$210,000” and
replace with “$295,000”.

2. In Section 4 of the Agreement delete the phrase “of seventy-five percent
(75%) of the Executive’s Base Salary (with it being understood that seventy-five
percent (75%) of the Executive’s Base Salary is the “Target”)” in its entirety
and replace it with “of sixty-five percent (65%) of the Executive’s Base Salary
(with it being understood that sixty-five percent (65%) of the Executive’s Base
Salary is the “Target”)”.

3. Except as set forth herein, the Agreement is not modified or amended.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment.

 

CHART INDUSTRIES, INC.     MATTHEW J. KLABEN (“Company”)     (“Executive”)

By:

  /s/ Mark H. Ludwig     /s/ Matthew J. Klaben

Name:

  Mark H. Ludwig    

Title:

  Vice President – Human Resources    